February 8, 1339
Honoraole Geo. H. Sheppard
Comptrollerof Public Accounts
Austxn, Te;ras
Honorable Jack diech               Overruled by G-s344 %n so
County Attorney                    far as it conflicts
Brownsville,Texas
Gentleman:                         Opinion No. O-50
                                   Re: Commissionof Tax
                                        Assessor-Collectorof
                                        Cameron County for
                                        assessing State taxes.
On Decemoer 2; l2jo, tne County Attorney of Cameron County ad-
dressed a request to the Attorney General for a constructlon.of
Articie ~660, Section 14Li,anu on December 14, 19385 a conference
opinion written by H.~L. eilliford, Assistant Attorney Genera?,
was given in response to the request. On December.31,1938, Hr.
Sheppard, the Comnsroller,addressed a letter to this Department
requesiinga clarificationof,the .iillifordopinion, and on
January 4, 1939, an opinion was delivered to i:ir.
                                                 Sheppard in
response to his request, such opinion oeing written by Lloyd
Armstrong, Assistant Attorney General. On January j, 1939, hr.
tiiech,County Attorney of Cameron,County,addressed this office
a letter requestinga further opinion of this Department on the
same subject matter, ishichwas answered on January lo, 1939, by
a letter irom 1~. Ceo. 9. nerry, Assistant,simply adhering to
the iJillifordopinion.
Article '7&G, Section 148, of The Revised Civil Statutes, reads
as follows:
     "For the purpose of aiding in the protection of the property,
    .and lives of the citizens of Cameron end ,iillacyCounties
     from further disastrous and calamitous overflows, and to
     conserve ant increase the revenues derived by the State from
     said counties, that part of the State ad valorem taxes,
    which is in excess of ten cents on the hundred dollars valua-
     tion of property subject to taxation, collected upon property
     and from persons in the county of Cameron, including the
     rolling stock belonging to railroad companies which shall be
Hon. Geo. H. Sheppard, Feb. (3,lY39, Rage 2    O-50


      ascertaineoand apportionedas provided by law, is hereby
      donated and granted by the State of Texas to the county of
      Cameron for a period of twenty-fiveyears, beginning San-
      uary 1, 1926, to be used by said county in part payment of
      interest and in creation of a sinking fund to pay the
      bonds of said county which shall be voted and issued as
      herein provided to obtain funds for the constructionof the
      necessary DreaMaters, levees, dikes, floodways, and drain-
      i:aysto protect the counties of Cameron and iiillacyfrom
      such disastrous and calamitousoverilows.ll
Article 3937, Revised Civil Statutes, reads in part as follows:
      "Rach assessors (assessor)of taxes shall receive the follow-
      ing compensationfor ::isservices,which shall be estimated
      upon the total value of the property assessed as follows:
      For assessing the State and county taxes; on all sums for
      the first two million ($2,OCG,OGO.OG)dollars or less
      five cents (54) for each one hundred (~100.00~dollars'of
       roperty assessed; onall sums in excess of two million
        2,OOO.COO.OO)dollars, and less than five million
        5,000,OOO.OC)dollars, two and one-fourth cents (2&B) on
      each one ,hundred($lOO.OO~dollars; one-half of the above
      fee shall ae paid by the State, and one-half oy the county;.."
Hr. ViilliXord advised "that in the opinion of this Department
the Assessor-collectorof Cameron County is entitled to one-half
of the commissionsprovided for in such article to be paid by
the State and one-half of sucn commissionsto be paid by the
County of Cameron."
&ii.Armstrong's opinion advised "that in the opinion of this de-
partment theabove quoted opinion correctly disposes of the
questions cnerhin consideredand you are further advised that
m the opl:lionof tni:;department the portion of the taxes donated
and &ranted oy the State of Texas to the County of Caaaeronby
virtue of Articles 7t'ZU-148,Revised civil Statutes of Te.xas,1925,
shall be taken into consicerationand shall bear 'its portion or
percentage of c!:‘:
                  c:>mmissionsdue the assessor-collector~.l~
Apparently there is still confusion as to whether any part of the
assessor's commissionsmentioned in Article 3937 is to be deducted
from the amount ranted by the State to Cameron County to Article
7880, Section 148 . In this connection, it has Jeen the contention
of the Comptroller that a proportionatepart of the assessor*s
fees should be deducted from the amount so donated to Cameron
county. On the other hand, it is the contention of the officials
of Cameron County that all of the State's share of ad valorem
taxes in excess of 1Cg on the $100.00 valuation collected in
Cameron County should be granted back to the county without any
deduction therefromon account of the assessor having been paid
the commissionsmentioned above.
iicnoraoletieo.E. Sheppard, Feb. 8, 1939, Page 3          o-50


Article .:;438,
              Revised Statutes, reads as follows:
     Wie Comptroller,         on receipt of the rolls, shall give the
     assessor an order        on the collector of his county ;'orthe
     a:neuntdue him ov        the State for assessing the Statetaxes,
     to ee paid out o?        the first money collected lor that year.
     ITiF: coiimlssiOners     court  SSail iSSue an order 0s t?::CGUIIty
     treasurer of their count*, to We assessor, ior r;tea.;rount
     due i.3,: ;i:rassessing Ciie ccunfy tax 0::ti-.eir      ccuusy, to oe
     xl;::;  cat or t:;c?   'irst BlOiltZy received frcn u;;ecollector CL
     <k..; :;~oils   .CJZ&2.7.,year.It




in making the assessments, niieassesscr 1s working for tne atate,
as -,vell
        concerniilgctet part nn beech taxes are paid and later
.yivsnby the State i;r~
                      Zameron county as concerning the part which
    State retains for its own use. Nowlierein Article 7880-u+&
ti-.e
is there any snifting of the obligation to share equally the
cost of assessment. The State made a grant or donation of all
its part collected in excess on lO# on the $lCO.OO valuation.
A delivery to the County of t'rre
                                Stz-Getspart of such ad valorem
te.:ces
      collected, less (li lO# on the $luO.iiGvaiuation, and (2)
an additional percentage of assessment costs, would not be in
compliance with the statute.
Tne State's part of the taxes collected included the compensation
paid by the State to the assessor.
.It was the intention expressed in Article '&SO-U+& t&t t5e
 grent or donation by the State, as thereincontained, should not
 02 Jurdened with expenses theretofore incurred by tL:eState in
 i:rl?gingii30utt;.ecollection t!lcreof,
 Tne ne;,result is ti:etthe State is due to receive irom Cameron
 County 731.31!lount
                  equal to log on the $100.00 veluation, out of
 wnicn s:;ali.
             be paid one half the comi*:issions
                                              provided in
 Article jY3.l.
                                        Yours very truly


                                                 Glenn R. Lewis
 GRL:N                                           Assistant
 APPROVZD:
    GERALD C. MANN
 ATWRNEY GENERAL OF TEXAS